DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on March 7, 2022 are entered into the file. Currently, claims 1, 3, 7, 8, 9, 10, 11 and 15-16 are amended; resulting in claims 1-20 pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaetano (EP 1455326; cited on IDS).
Regarding claims 1, 2 and 7, Gaetano teaches an anti-tampering device including an adhesive label seal as shown in the drawings on page 5 and reproduced below, wherein the label is comprised of a central circular area (cover component) and two arms shaped like a “T” each having a first end and a second end, each arm extending from either side (a first fastening arm, a second fastening arm) of the central circular area. 

    PNG
    media_image1.png
    158
    193
    media_image1.png
    Greyscale

Each arm comprises an elongated fastener as shown by the horizontal portion of the “T” shape of each arm in the figure above, and Gaetano further teaches that upon attempted removal of the adhesive label seal, the word “VOID” (first tamper proof component, second tamper proof component; security tape) appears to visually show the attempted removal (Drawings page 8). 
The limitations regarding the first fastening arm reciting “configured to fasten the tamper proof tag to a strap of a watch”, “the first end and the second end configured to fasten the first fastening arm to the strap of the watch by enclosing the strap of the watch and affixing to one another”, “provides a visual indication responsive to the first end and the second end of the first elongated fastener being at least partially unaffixed from one another” and the limitations regarding the second fastening arms reciting “for 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
As stated above, Gaetano teaches the same structure as required by claim 1 and as shown in the figures of the instant application. While Gaetano teaches that the labels are used as tape seals with bottles (see drawings), the label is capable of being used and performing in the manner claimed. 
Regarding claim 3, Gaetano teaches all the limitations of claim 1 above, and further teaches that the back side of the label is an adhesive seal (see page 5 of drawings).
The limitation “configured to affix the cover component to the back side of the face of the watch” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 3. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
As stated above in the rejection of independent claim 1, Gaetano teaches the same structure as is required by the claimed invention, and therefore, the adhesive label seal of Gaetano would be capable of being used and performed in the manner claimed. 
Regarding claims 12, 13, 14 and 15, 
The limitations “indicating that the watch has been authenticated by a trusted entity” in claim 12, “is visible when the first fastening arm is fastened to the strap on a first side of the face of the watch and the second fastening arm is fastened to the strap on a second side of the face of the watch” in claim 14, and “indicating that unfastening the tamper proof tag voids an authentication by the trusted entity” in claim 15 claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claims 12, 14 and 15 respectively. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
Regarding claim 16, Gaetano teaches an anti-tampering device including an adhesive label seal as shown in the drawings on page 5 and reproduced below, wherein the label is comprised of a central circular area (cover component) and two arms shaped like a “T” each having a first end and a second end, each arm extending from either side (a first fastening arm, a second fastening arm) of the central circular area.

    PNG
    media_image1.png
    158
    193
    media_image1.png
    Greyscale

Each arm comprises an elongated fastener as shown by the horizontal portion of the “T” shape of each arm in the figure above, and Gaetano further teaches that upon attempted removal of the adhesive label seal, the word “VOID” (first tamper proof component, second tamper proof component; security tape) appears to visually show the attempted removal (Drawings page 8). 
The limitations regarding the first fastening arm reciting “configured to fasten the tamper proof tag to a strap of a wearable item”, “the first end and the second end configured to fasten the first fastening arm to the strap of the wearable item by enclosing the strap of the wearable item and affixing to one another”, “provides a visual indication responsive to the first end and the second end of the first elongated fastener being at least partially unaffixed from one another” and the limitations regarding the second fastening arms reciting “for fastening the tamper proof tag to a strap of a wearable item”, “the first end and the second end configured to fasten the second fastening arm to the strap of the wearable item by enclosing the strap of the watch and affixing to one another”, “provides a visual indication responsive to the first end and the second end of the second elongated fastener being at least partially unaffixed from one another”, and the limitation regarding the entire label reciting “the cover component covering a back side of a face of the wearable item when the first fastening arm is fastened to the strap on a first side of the face of the wearable item and the second fastening arm is fastened to the strap on a second side of the face of the wearable item” claims the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
As stated above, Gaetano teaches the same structure as required by claim 1 and as shown in the figures of the instant application. While Gaetano teaches that the labels are used as tape seals with bottles (see drawings), the label is capable of being used and performing in the manner claimed. 
Regarding claims 17 through 20, the claims further limit the intended use of the claimed tamper proof tag and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 16. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
The adhesive seal label taught by Gaetano teaches the same structure as the claimed invention and is capable of performing in the manner claimed. 



Claim 1, 2, 7, 10, 11, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2011/0086194, cited on IDS).
Regarding claims 1, 2, 7, 10 and 11, Williams teaches a security wrap label as shown in Figure 4 reproduced below, comprising a central circular area (cover component), a first fastening arm including a first elongated fastener having a first end and a second end,  and a second fastening arm including a second elongated fastener having a first end and a second end (Figure 4). Each of the first and second fastening arms comprise integral legs connecting the central circular area to the outer elongated fastener (Figure 4; [0025-0027,0030]). Each of the first and second fastening arms comprise die-cuts (first tamper proof component, second tamper proof component) which enhance the security aspects of the label, wherein if an attempt is made to peel the label free, the die-cut lines will tear to indicate that the labeling has been tampered with ([0025-0027, 0030]). 

    PNG
    media_image2.png
    222
    467
    media_image2.png
    Greyscale

The limitations regarding the first fastening arm reciting “configured to fasten the tamper proof tag to a strap of a watch”, “the first end and the second end configured to  fasten the first fastening arm to the strap of the watch by enclosing the strap of the 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
As stated above, Williams teaches the same structure as required by claim 1 and as shown in the figures of the instant application. While Williams teaches that the labels 
Regarding claim 16,Williams teaches a security wrap label as shown in Figure 4 reproduced below, comprising a central circular area (cover component), a first fastening arm including a first elongated fastener having a first end and a second end, and a second fastening arm including a second elongated fastener having a first send and a second end. Each of the first and second fastening arms comprise integral legs connecting the central circular area to the outer elongated fastener (Figure 4; [0025-0027,0030]). Each of the first and second fastening arms comprise die-cuts (first tamper proof component, second tamper proof component) which enhance the security aspects of the label, wherein if an attempt is made to peel the label free, the die-cut lines will tear to indicate that the labeling has been tampered with ([0025-0027, 0030]). 

    PNG
    media_image2.png
    222
    467
    media_image2.png
    Greyscale

The limitations regarding the first fastening arm reciting “for fastening the tamper proof tag to a strap of a wearable item”, “the first end and the second end configured to fasten the first fastening arm to the strap of the wearable item by enclosing the strap of the wearable item and affixing to one another”, “provides a visual indication responsive to the first end and the second end of the first elongated fastener being at least partially 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
As stated above, Williams teaches the same structure as required by claim 1 and as shown in the figures of the instant application. While Williams teaches that the labels are used as security labels for packaged goods (see drawings), the label is capable of being used and performing in the manner claimed. 
Regarding claims 17-20, the claims further limit the intended use of the claimed tamper proof tag and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 16. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
The label taught by Williams teaches the same structure as the claimed invention and is capable of performing in the manner claimed. 

Allowable Subject Matter
Claims 4, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application. 
None of the cited prior art references used in the above rejections teach a tamper proof tag or label as required by claim 1, further comprising a central portion comprising a removable outer portion circular in shape that is affixed to an inner portion of the . 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to the claims in the response filed March 7, 2022. 

Response-Claim Rejections - 35 USC § 102
In light of the Applicants amendments received on March 7, 2022, the previous rejections under 35 U.S.C. 102(a)(1) as being anticipated by Petrick et al. (US 6,196,593) are overcome. 

Applicant's arguments filed March 7, 2022 with respect to the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Gaetano and by Williams have been fully considered but they are not persuasive.
The Applicant argues on pages 11 through 14 that that neither Gaetano nor Williams teach a label having “a first elongated fastener comprising a first end and a second end, the first end and the second end configured to fasten the first fastening arm 
As stated above, the aforementioned limitations recite the intended use of the invention, and has been considered, but is not given patentable weight as a structural limitation of the invention. The limitation defines the structural component by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. 
Section §2173.05(g) of the MPEP states "A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”. 
Both Gaetano and Williams teach the same structure as required by claims 1 and 16 as described in the rejections above. While Gaetano teaches that the labels are used as tape seals with bottles (see drawings), and Williams teaches labels used for food packages, both labels are capable of being used and performing in the manner claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785